Citation Nr: 0619701	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, manifested by menometrorrhagia, dysfunctional 
urinary bleeding and dysmenorrhea, other than venereal 
disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had military service from April 1979 to April 
1999.

In a March 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denied entitlement to service connection for any 
gynecological condition, venereal disease, claimed as genital 
herpes and genital warts, and menometrorrhagia on the basis 
that the claims were not well grounded.  In August 2000, the 
RO initiated the re-adjudication of the claims for service 
connection for the referenced conditions on a de novo basis 
pursuant to Section 7(b) of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000).  The veteran thereafter perfected her appeal of the 
issues to the Board of Veterans' Appeals (Board).

In a July 2004 decision, the Board granted service connection 
for residuals of venereal disease, to include genital herpes 
and genital warts--this award was implemented by the RO in a 
January 2005 rating action.  The Board also remanded the 
issues of entitlement to service connection for 
menometrorrhagia and a gynecological disorder other than 
venereal disease-currently addressed on the title page as 
entitlement to service connection for a gynecological 
disorder, manifested by menometrorrhagia, dysfunctional 
urinary bleeding and dysmenorrhea, other than venereal 
disease.  The requested development has been completed and 
the case has returned to the Board for appellate 
consideration.  


FINDING OF FACT

The veteran's gynecological disorder, manifested by 
menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, is not causally related to her period of 
military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for gynecological disorder, manifested by 
menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, other than venereal disease, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
a February 2005 letter.  In particular, the letter informed 
the veteran that to substantiate her service connection 
claim, she had to submit medical evidence demonstrating that 
she has a current gynecological disorder that is related to 
her period of military service.  The veteran was instructed 
to submit or identify evidence relevant to her claim, to 
include a statement from a doctor, private or VA.  The letter 
advised the veteran that VA must make reasonable efforts to 
assist her in getting evidence, including service medical 
records, VA out-patient treatment records and examination 
reports, or relevant records held by any government agencies.  
The veteran was told that it was her responsibility to submit 
all records not in the possession of a Federal agency, which 
includes records in her possession.  Thus, the discussion 
contained in the February 2005 letter furnished the veteran 
notice of the types of evidence she still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that she 
possessed or knew of that could help to substantiate her 
claim for service connection for a gynecological disorder, 
manifested by menometrorrhagia, dysfunctional urinary 
bleeding and dysmenorrhea, other than venereal disease.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the February 2005 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in March 2000 "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled." Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection for a gynecological disorder, manifested by 
menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, other than venereal disease, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for a gynecological disorder, manifested 
by menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, other than venereal disease, service medical 
records, post-service VA and private clinical treatment and 
examination reports, and statements of the veteran have been 
associated with the claims file.  In addition, in July 2004, 
the Board remanded the claim on appeal to the RO and 
requested that the veteran be scheduled for a VA 
gynecological examination to determine the etiology of any 
currently present gynecological disorder(s).  This 
examination was performed by VA in October 2005.  The 
appellant has not reported that any other pertinent evidence 
might be available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  General Service Connection Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

III.  Analysis

The veteran contends that service connection is warranted for 
menometrorrhagia, as well as for a gynecological disorder 
other than menometrorrhagia.
Service medical records show that in April 1995, the veteran 
reported experiencing gynecological symptoms including 
intermenstrual bleeding and irregular menstrual periods.  The 
veteran also reported experiencing changes in her menstrual 
pattern with stress and heavy bleeding or clotting as well as 
intermenstrual bleeding (see, service medical records, dated 
in November 1996 and April 1997, respectively).  No pertinent 
clinical abnormalities were noted or diagnosis of an 
underlying disorder made in connection with the above 
complaints.  In August 1998, the veteran was noted to exhibit 
post-traumatic cervical changes.  The service medical records 
also document treatment for a variety of gynecological 
conditions such as, vaginitis and yeast infections.  A 
November 1998 retirement examination report is silent for any 
finding or diagnosis of a gynecological disorder; 
examinations of the breast and pelvis were within normal 
limits.  On a Report of Medical History, also dated in 
November 1998, the veteran denied having any frequent or 
painful urination.  She described herself as being in 
"excellent" health.  

During an August 1999 VA fee basis examination, the veteran 
reported experiencing spotting between her menstrual periods 
with occasional lower abdominal discomfort.  Urinalysis 
testing of the veteran was within normal limits.  The 
examiner entered a diagnosis of menometrorrhagia of an 
unknown etiology; he suggested a gynecological consultation 
with respect to the menometrorrhagia.  

Treatment records from the Admiral Joel T. Boone Branch 
Medical Clinic, dated from November 1999 to May 2005, reflect 
that an examination of the veteran's pelvis in September 2003 
was normal.  These reports also contain diagnoses of 
bacterial vaginosis and dysfunctional uterine bleeding in 
October 2004 and March 2005, respectively.  However, none of 
these reports contain a medical opinion establishing an 
etiological relationship between the aforementioned 
gynecological disorders and the veteran's military service. 

Thereafter, in October 2005, the veteran was examined by VA.  
The VA examiner noted that he had reviewed the claims file 
prior to the examination, to include the Board's remand.  The 
VA examiner noted that the veteran had a normal mammogram and 
pap smear in 2005.  After an essentially normal examination 
of the veteran's genitourinary system, the VA examiner 
entered an assessment of dysmenorrhea and history of herpes.  
The VA examiner stated that he was unable to answer the 
questions requested by the Board in their July 2004 remand 
directives because the veteran had declined a pelvic 
examination. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a gynecological disorder, 
manifested by menometrorrhagia, dysfunctional urinary 
bleeding and dysmenorrhea, other than venereal disease.  In 
reaching the foregoing conclusion, the Board observes that 
while the veteran's service medical records reflect that she 
received treatment for various gynecological complaints, 
i.e., intermenstrual bleeding and irregular menstrual 
periods, and there is post-service evidence that she has been 
diagnosed as having menometrorrhagia, dysmenorrhea and 
dysfunctional urinary bleeding, there is no competent medical 
evidence, private or VA, which relates the aforementioned 
gynecological disorders to her period of military service.  
Indeed, the October 2005 VA examiner indicated that he was 
unable to provide an opinion as to the etiology of the 
veteran's diagnosed gynecological disorders because she had 
declined a pelvic examination.  In this regard, the duty to 
assist has been frustrated by the veteran's refusal to 
undergo a pelvic examination upon examination by VA in 
October 2005 that might have produced evidence essential to 
her claim.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) 
("[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has also considered the veteran's contention that 
she currently has a gynecological disorder, manifested by 
menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, other than venereal disease, that is related to 
her military service.  However, she is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, in the absence of competent medical evidence 
establishing an etiological relationship between the 
veteran's gynecological disorder to her period of military 
service, the Board determines that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for gynecological disorder, manifested by 
menometrorrhagia, dysfunctional urinary bleeding and 
dysmenorrhea, other than venereal disease.  Accordingly, the 
appeal is denied.


ORDER

Entitlement to service connection for gynecological disorder, 
manifested by menometrorrhagia, dysfunctional urinary 
bleeding and dysmenorrhea, other than venereal disease, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


